Citation Nr: 1621856	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for anterior compression fractures of T12 and L1.

2. Entitlement to service connection for a low back disability, other than anterior compression fractures of T12 and L1, to include degenerative disc disease and osteoarthritis.

3. Entitlement to service connection for a cervical spine disability, diagnosed as status post cervical spine fusion C3 to C6, with radiculopathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The August 2009 rating decision denied entitlement to service connection for a cervical spine disability and denied reopening of the claim for service connection for osteoarthritis and degenerative disc disease of the lumbar spine, claimed as a low back disability. The November 2013 rating decision assigned an initial rating of 10 percent for anterior compression fractures of T12 and L1, effective March 16, 2009.

In November 2013, the Board granted service connection for anterior compression fractures of T12 and L1, and reopened the claim of service connection for a low back disability.  The Board remanded the claims for service connection for a low back disability, other than anterior compression fractures of T12 and L1, and a cervical spine disability for further development.  Unfortunately, another remand is needed for the claim for service connection for a low back disability, other than anterior compression fractures of T12 and L1.

The Veteran testified at an April 2013 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). In this regard, while the claim identified the cervical spine disability, the evidence includes a diagnosis of cervical radiculopathy.  In addition, while the claim identified a low back disability, the record includes evidence of osteoarthritis and degenerative disc disease. Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

The issues of entitlement to service connection for a low back disability, other than anterior compression fractures of T12 and L1, and entitlement to an initial rating in excess of 10 percent for anterior compression fractures of T12 and L1 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability, diagnosed as status post cervical spine fusion C3 to C6, with radiculopathy, is etiologically related to the spine injury he sustained during service.




CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, diagnosed as status post cervical spine fusion C3 to C6, with radiculopathy, have been met. 
38 U.S.C.A. § 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was not incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. S 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a Cervical Spine Disability - Analysis

The Veteran claims that his cervical spine was injured when he caught a heavy shell during service when ammunition was being handed to him.  Throughout the pendency of this claim, he has consistently described this experience and stated that it marked the beginning of his cervical spine pain.

The Veteran's service treatment records include an October 1962 treatment note indicating that the Veteran complained of sore neck muscles and a stiff neck.  An undated service treatment record indicates that he had limited range of motion of the neck, bilateral muscle spasms, and a history of whiplash of the neck 1-2 years prior.

As an initial matter, the Board finds the Veteran injured his neck during service. This finding is supported by the Veteran's consistent and credible story of a neck injury during service and the complaints of neck problems documented in the service treatment records.

The Veteran was afforded a VA examination as to the nature and etiology of his back condition in September 1977.  The VA examiner did not note any cervical spine conditions, and the examination report is focused on the Veteran's low back disability. 

A February 2002 VA treatment note indicates that the Veteran's cervical spine was injured in a motor vehicle accident in December 2001.  The treatment provider noted that the Veteran had neck pain secondary to the motor vehicle accident. 

A February 2004 VA treatment note indicates that the Veteran had neck surgery secondary to a motor vehicle accident in December 2001. 

A November 2007 VA neurosurgical consultation note indicates that the Veteran was diagnosed with cervical radiculopathy. 

A May 2009 VA surgical procedure note indicates that the Veteran had severe stenosis at the C3-C7 levels.  He had a C3-C7 laminectomy with C3-T1 fusion. 

The Veteran was afforded a VA examination as to the nature and etiology of his cervical spine disability in May 2009. The VA examiner noted the Veteran's history of pain beginning when he caught a dropped ammunition shell in service, and continuing ever since.  The Veteran reported that he did not seek treatment right away, but was admitted later for treatment for back and neck pain in 1963.  The Veteran also reported that he had back surgery approximately four years prior. The Veteran stated that the surgeon told him that there was evidence of prior damage to the spine before his motor vehicle accident.  The VA examiner diagnosed the Veteran with residuals, status post cervical fusion C4-C6 for cervical spine stenosis and right cervical radiculopathy C6.

A July 2009 x-ray report indicates that the Veteran has post-surgical changes consistent with multiple level posterior fusion of C3 C7 and additional anterior fusion with corpectomy C4 C6. 

The Veteran was afforded a VA examination as to the nature and etiology of his cervical spine disability in August 2009.  The VA examiner diagnosed the Veteran with residuals, status post cervical spine fusion, and noted that there was no objective evidence of cervical radiculopathy on examination.  The VA examiner opined that the Veteran's cervical spine condition is not caused by or a result of service.  In support of this finding, the VA examiner stated that there is no evidence of a chronic neck condition during service or for 14 years after service. She stated that the first real problem began following his first motor vehicle accident in 1977.  This examination is inadequate as it did not address the Veteran's reports of neck pain during service and continuing thereafter, and it also did not address the complaints of neck pain in the Veteran's service treatment records.

In a September 2009 letter, the Veteran stated that he had neck pain since service. He noted that he had several accidents subsequent to service, but they only made the pain worse. 

In a January 2012 VA neurosurgery clinic treatment note indicates that the Veteran has a diagnosis of cervical spondylosis without myelopathy. The physician indicates that the Veteran's neck range of motion is very limited.

In a December 2012 VA primary care note, the Veteran's primary care physician noted that the Veteran had injured his cervical spine in January 2005.  The physician opined that the etiology of the Veteran's cervical spine disability was first that a shell dropped on him, then a motor vehicle accident, and finally he had cervical spine surgery.  She noted that the Veteran has limited range of motion of his neck. 

In a December 2013 VA medical opinion, the examiner reviewed the veteran's claims file and opined on the etiology of his cervical spine disability. The VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by his service or the service-connected anterior compression fractures of T12 and L1. The VA examiner stated that there was no evidence in the Veteran's service treatment records of a chronic neck condition while on active duty or for 14 years after separation.  He stated that the first mention of a cervical spine condition was noted after a motor vehicle accident in 1977.  He also stated that degenerative disc disease of the cervical spine is not caused by anterior compression fracture of T12-L1. This examination is inadequate as it did not address the Veteran's reports of neck pain during service and continuing thereafter, and it also did not address the complaints of neck pain in the Veteran's service treatment records.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current cervical spine disability.  As discussed above, the Veteran's VA treatment records contain numerous diagnoses and treatments for his cervical spine disability. The Board also finds the evidence is in favor of a finding that the Veteran's current cervical spine disability is related to active service. In weighing the conflicting medical opinions of record, the Board finds that the medical opinion from the Veteran's treating physician is the most probative evidence of record.  This opinion was offered in connection with the physician's ongoing treatment of the Veteran, indicating a strong familiarity with the Veteran's condition, and provides a detailed history of the Veteran's multiple cervical spine injuries. For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a cervical spine disability, diagnosed as status post cervical spine fusion C3 to C6, with radiculopathy, have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disability, diagnosed as status post cervical spine fusion C3 to C6, with radiculopathy, is granted.


REMAND

In the November 2013 remand, the Board directed the AOJ to obtain a medical addendum on the etiology of the Veteran's low back disability, other than anterior compression fractures of T12 and L1.  The Board specifically stated that the VA examiner should address both the 1977 and 2004 motor vehicle accidents, including a notation in the 1977 records that the Veteran had a prior injury 16 years prior to that time.  The Board further directed the examiner to provide an opinion as whether it is at least as likely as not that any current low back disability, other than anterior compression fractures of T12 and L1, is permanently aggravated by the Veteran's service-connected anterior compression fractures of T12 and L1.  The December 2013 VA examiner did not address any of these issues as directed by the Board. Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination that complies with the Board's November 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

With regard to the claim for an initial rating in excess of 10 percent for anterior compression fractures of T12 and L1, the Board notes that following the granting of the initial disability rating in November 2013, the Veteran filed a Notice of Disagreement in December 2013. To date, a statement of the case has not been issued as it relates to this issue. The Board is required to remand the claim for issuance of the statement of the case. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement to initial rating in excess of 10 percent for anterior compression fractures of T12 and L1. The issue should be returned to the Board only if a timely substantive appeal is received.

2. Obtain an additional medical opinion.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the review and the examiner must note that the folder has been reviewed.  The examiner should provide a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

If the examiner decides that a new examination is necessary in order to adequately evaluate the Veteran's genitourinary disability, the VA should schedule the Veteran for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not that any current low back disability is related to or caused by service. In addition, the examiner should indicate if any arthritis existed during initial post-service year. The examiner should address both the 1977 and 2004 motor vehicle accidents, including a notation in the 1977 records that the Veteran had a prior injury 16 years prior to that time. 

The examiner should provide an opinion as to whether it is at least as likely as not that any arthritis and degenerative disc disease of the low back are proximately due to or the result of the service-connected anterior compression fractures of T12 and L1. 

The examiner should also provide a separate opinion as to whether it is at least as likely as not that any current low back disability is permanently aggravated by the Veteran's service-connected anterior compression fractures of T12 and L1. If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's low back disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anterior compression fractures of T12 and L1 based on medical considerations.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


